Action for damages for personal injuries alleged to have been caused by the negligence of defendants. Defendants demurred on the ground that the complaint did not state facts sufficient to constitute a cause of action. From judgment sustaining the demurrer, plaintiff appealed.
One member of the Court, Winborne, J., not sitting, and the remaining six being evenly divided in opinion, the judgment of the Superior Court is affirmed in accord with the usual practice in such cases, and stands as the decision in this case without becoming a precedent. Howard v. Coach Co.,216 N.C. 799.
Affirmed.